United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 03-10429
                       Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CURTIS LEE GREEN,

                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-187-1-A
                        - - - - - - - - - -

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Curtis

Lee Green has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).         Green

was notified but filed no response.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in this case,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.